There is no doubt but that the conveyance in the present case does operate as a covenant to stand seized, ut res magis valeat, and therefore that it is good in law.
The defendant's counsel then urged that though there was no act of Assembly to be found in any of the printed books, previous to the date of the deed from Brice, the guardian, to Vassimore, in 1714, and to the proceedings of the orphans' court in the same year, the history of this country would prove there were Assemblies held previous to that time; the Lords Proprietors landed here in 1711; there are many old grants bearing date in 1711 and 1712, and some as early as 1706; the deed itself purports to be made pursuant to an act of the General Assembly, and the orphans' court on their record say their consent to the contract was given pursuant to an act of Assembly. *Page 200